Title: From Thomas Jefferson to James Madison, 3 December 1795
From: Jefferson, Thomas
To: Madison, James



Th:J. to J.M.
Dec. 3. 95.

The inclosed letter came under cover to me from Mde. de Chastellux. As I know not where the Duke de Liancourt is, and have no particular motive for making it the occasion of renewing a slight acquaintance, never valued, I will ask the favor of you to have it handed him. We have no news but the death of Doctr. Gilmer, which happened the night before last. I hear nothing from our assembly. A post or two more I hope will bring us the first movements of your campaign, which will be most interesting. Adieu affectionately.
